PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/616,024
Filing Date: 7 Jun 2017
Appellant(s): Porosoff et al.



__________________
Rebecca L. Forman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 2, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 2, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that the prior art fails to teach or fairly suggest every feature instantly claimed.  Specifically, Appellant argues that the prior art fails to expressly teach, or otherwise suggest, a catalyst “for use in carbon dioxide hydrogenation via the reverse water-gas shift (RWGS) reaction for the selective formation of CO” (lines 1-2 of claim 4), wherein the catalyst made according to the process of claim 4 “is a catalyst for use in carbon dioxide hydrogenation via the RWGS reaction in a temperature range of 250°C to 1000°C for the selective formation of CO” (lines 7-8 of claim 4).  
It is noted that Appellant has not traversed any deficiency of the prior art, i.e., Vo, other than arguing that Vo fails to teach or suggest the particular intended use of the instantly claimed invention, i.e. “for making a catalyst for use in carbon dioxide hydrogenation via the reverse water-gas shift (RWGS) reaction for the selective formation of CO” (emphasis added, Claim 4).  
In response to Appellant’s argument that the prior art fails to disclose the Appellant’s intended use of the catalyst prepared according to the process of instant claim 4, a recitation of the intended use of the claimed invention must result in a 
The outstanding rejection of record sets forth a prior art process that is substantially identical to that if instant claim 4 (noting that the statutory category of claim 4 is directed toward a method of making a catalyst).  Such a catalyst made by a substantially identical process is expected to at least exhibit substantially identical chemical and physical properties including, but not limited to, being capable of performing the intended use thereof.  

 However, the recitation in the claims that the catalyst is “for use in carbon dioxide hydrogenation via the RWGS reaction in a temperature range of 250 °C to 1000 °C for the selective formation of CO” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Vo discloses a method for making a catalyst as presently claimed (note that this point is not presently contended), it is clear that the catalyst of Vo, made by a 


While Appellant argues on page 3 of the Appeal Brief that Vo teaches a different method of using a K-Mo2C/-Al2O3 catalyst than the claimed intended use, i.e., for use in carbon dioxide hydrogenation via the reverse water-gas shift (RWGS) reaction for the selective formation of CO, the fact remains, the present claims are drawn to “a method for making a catalyst for use in carbon dioxide hydrogenation via the reverse water-gas shift (RWGS) reaction for the selective formation of CO” (emphasis added, Claim 4), and not drawn to a method of using a catalyst.  
Therefore, the Examiner’s position remains, the recitation in the claims that the catalyst is “for use in carbon dioxide hydrogenation via the RWGS reaction in a temperature range of 250 °C to 1000 °C for the selective formation of CO” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such 
It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Vo discloses a method for making a catalyst as presently claimed (note that this point is not presently contended), it is clear that the catalyst of Vo, made by a substantially identical process as is instantly claimed, would be capable of performing the intended use, i.e. “for use in carbon dioxide hydrogenation via the RWGS reaction in a temperature range of 250 °C to 1000 °C for the selective formation of CO,” presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.  


Appellant further argues on page 4 of the Appeal Brief that there is no evidence in Vo that K-Mo2C/-Al2O3 catalyst would be active and selective for RWGS, and because Vo does not report any selectivity toward CO2 during FT, they are teaching away from using K-M02C/Y-AI2O3 as a RWGS catalyst. Additionally, CO is a basic molecule, while CO2 is acidic, meaning that an active FT catalyst will not necessarily bind the acidic CO2 reactant and be active for RWGS.  
However, the fact remains, the present claims are drawn to “a method for making a catalyst for use in carbon dioxide hydrogenation via the reverse water-gas shift 
Further, while Vo may disclose a different end use of the K-Mo2C/-Al2O3 catalyst than the claimed intended use, Appellant has not provided sufficient evidence that the K-Mo2C/-Al2O3 catalyst in Vo would not be capable of functioning for use in carbon dioxide hydrogenation via the RWGS.  
Additionally, while Vo may not disclose the claimed intended use of the K-Mo2C/-Al2O3 catalyst, Vo does not criticize, discredit, or otherwise discourage using the K-Mo2C/-Al2O3 catalyst in carbon dioxide hydrogenation via the RWGS.  Therefore, there is no teaching away.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Colin W. Slifka/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
Conferees:
/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732     

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),